DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The application comprises claims directed to the following patentably distinct species: 
    Species A: Where the buoy expands with a protrusion radially asymmetrically, as shown for example in Fig.16.
    Species B: Where the buoy expands with spiral protrusions, as shown for example in Figs. 19-21, 23-27 and 30-31.
    Species C: Where the buoy expands with radial symmetry, as shown for example in Fig. 37.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brenda Flockhart-Shanks on 24 October, 2022 a provisional election was made without traverse to prosecute the invention of Species B, reading on claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Species A.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 1 and 6, the claims reads “the in-vivo inflatable buoy” [claim 1 line 8] and “the inflation buoy” [claim 6 line 1]. There is insufficient antecedent basis for these limitations in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that these are the same as the “inflatable buoy” [claim 1 line 4]. Note that withdrawn claim 8 contains a similar error. 
	In regards to claim 1, the claim reads “the liquid cavity of the GI tract” [lines 13-14] and “the connection between the elongated tether and the capsule-shaped body” [lines 15-16]. There is insufficient antecedent basis for these limitations in the claims. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed the first is the same as the “cavity comprising liquid” [line 3] and the second is a newly recited item.
Allowable Subject Matter
	Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method of operating an inflatable capsule endoscope system comprising: 
	introducing a capsule endoscope comprising a capsule-shaped body, an image sensor, a permanent magnet and an inflatable buoy in an uninflated state into a liquid filled cavity of a GI tract of an organism, 
		the image sensor housed in the interior of the capsule and configured to capture in-vivo images, 
		the magnet housed inside the capsule-shaped body and having a permanent magnetic dipole moment, 
the inflatable buoy external to the capsule-shaped body, 
inflating the capsule endoscope by injecting gas from an ex-vivo an inflation device into the buoy positioned inside the organism, the inflation device connected to the buoy by an elongated tether traversing at least some of the GI tract of the organism, reducing the specific gravity of the capsule endoscope such that the capsule endoscope, so inflated, floats in the liquid-filled cavity of the GI tract, 
disconnecting the tether and the capsule from each other, 
magnetically navigating the floating in-vivo capsule endoscope by exposing the  magnet to an externally generated magnetic field. 
	Lewkowicz et al. (US PGPUB 2003/0018280) teaches a capsule endoscope method using on-board inflation floating a capsule endoscope in fluid in a GI tract. 
	Yachia et al. (US PGPUB 2006/0155163) teaches the above except for the magnetic navigation, the capsule being a capsule endoscope, and the capsule being inserted into a GI tract.  
	Kawano et al. (US PGUB 2007/0221233) teaches a capsule endoscope method using an inflated buoy floating a capsule endoscope in fluid in a GI tract, then magnetically navigating the floating capsule endoscope. 
	Barlow et al. (US PGPUB 2008/0015413) teaches a method inserting a tethered capsule endoscope into a GI tract. 
	Abraham-Fuchs et al. (US PGPUB 2008/0207999) teaches a method inserting a tethered capsule endoscope into a GI tract, then inflating a buoy on the inflatable endoscope through the tether. 
	Takizawa et al. (US PGPUB 2009/0281387) teaches the above except for disconnecting the tether. 
There is no reason or suggestion provided in the prior art to modify the above prior art to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barlow et al. (US PGPUB 2008/0015413)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795